Citation Nr: 0707420	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  The Board has previously considered the veteran's 
appeal twice.  In August 2004, the Board remanded the 
veteran's appeal in order to allow the RO to schedule the 
veteran for a Travel Board hearing.  The hearing was 
conducted in April 2005, and a transcript of that hearing has 
been associated with the veteran's claims file.  Subsequent 
to the hearing, in June 2005, the Board remanded the 
veteran's appeal in order to attempt to obtain additional 
records, and if necessary, obtain a VA examination regarding 
whether the veteran's claimed disabilities were connected to 
service.

In a letter received in August 2006, the veteran requested 
that a claim of entitlement to service connection for 
diabetes be added to his appeal before the Board.  The Board 
notes that service connection for diabetes was denied in a 
January 2005 rating decision.  There is no evidence that the 
veteran filed a timely notice of disagreement to this rating 
decision.  See 38 C.F.R. § 20.302.  The veteran's claim for 
entitlement to service connection for diabetes is not 
presently is appellate status and not considered in this 
decision.  

In a December 2006 letter, the veteran requested an 
additional Travel Board hearing.  As noted, the veteran 
testified before the Board in April 2005.  In addition, the 
veteran testified before a Decision Review Officer (DRO) at 
the RO in February 2003.  There is no indication that the 
veteran and his representative did not have a full 
opportunity to present testimony and evidence as these 
hearings.  The Board declines to provide an additional 
hearing.  See 38 C.F.R. §§ 20.700, 20.703.  The Board finds 
that the veteran's appeal is ready for appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C was not present in service or manifested for 
many years thereafter, and is not otherwise attributable to 
service.

3.  Reflux disease was not present in service or manifested 
for many years thereafter, and is not otherwise attributable 
to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Reflux disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in January 2004, July 2005, November 2005, 
March 2006 and July 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
July 2005 letter also generally advised the veteran to submit 
any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the July 
2006 letter, the veteran was provided with additional notice 
of the five elements of a service-connection claim as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claims for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until after the rating decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, the veteran was issued an 
October 2006 supplemental statement of the case after the 
July 2006 VCAA notification letter.  Therefore, notification 
letters were pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran has 
testified before an RO hearing officer and a Veterans Law 
Judge.  Although the veteran contends that VA should make 
additional attempts to secure records that support his claim, 
the Board finds that all reasonable attempts have been made, 
pursuant to the June 2005 Board remand, to attain such 
records.  Specifically, the RO requested pertinent records 
from the National Personnel Records Center, but received a 
response that the requested records did not exist.  The RO 
also requested pertinent records from the Syracuse VA Medical 
Center, but the records received were not relevant to the 
veteran's claims.  Further, the RO requested records from the 
U.S. Army Crime Record Center regarding alleged incidents, 
but the Record Center responded that there were no records 
found.  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  For claims filed after 
October 31, 1990, such as this claim, a disability incurred 
as a result of the abuse of alcohol or drugs will not be 
considered to be incurred in the line of duty, and therefore, 
will not be subject to service connection.  See 38 C.F.R. 
§§ 3.1(k)-(m), 3.301(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The veteran contends that he incurred hepatitis C due to 
service.  The veteran has asserted multiple risk factors for 
acquiring the virus.  The veteran also asserted that he began 
having stomach problems during service, and has claimed that 
he has reflux disease related to service. 

Service Connection:  Hepatitis C

The veteran reported that during service he drove an 
ambulance.  He asserted that he also had additional duties 
assisting at the hospitals at which he was stationed in 
Germany.  The veteran related that during service he was 
assigned to incinerating needles at a hospital.  He noted 
that there was an incident where he encountered two soldiers 
stuffing needles into their pockets, taken from two boxes of 
used needles.  When the veteran approached, one of the 
soldiers smacked the open box of used needles into the 
veteran, pricking him several times.  The veteran asserted 
that he reported the incident.  In another incident, the 
veteran reported that he went into an attic storage room of 
the hospital and found a missing patient, who had died, 
overdosed on drugs.  When removing the man from the attic, 
the veteran asserted that he was pricked with used needles.   

The veteran asserted that he was pricked by a needle set in 
theater chair and that a disgruntled soldier with hepatitis 
put blood in mess hall food.  The veteran also asserted that 
he could have contracted the virus through cleaning urinals 
recently used by infected men or washing soiled laundry used 
by infected men.  In addition, he alleged he could have 
contracted the virus through coming into contact with sweat 
and tears of infected men.  The veteran currently contends 
that he had blood transfusions during service.  The veteran 
also reported being exposed to blood in other incidents, such 
as when moving blood products to the incinerator room.  

The veteran's service medical records do not indicate that 
the veteran experienced any risk factors for hepatitis C 
while in service.  The veteran's medical examination 
completed upon discharge from the service, in December 1972, 
indicates that the veteran had no abnormalities and was in 
good health.

An August 1999 treatment record indicates that the veteran 
was recently diagnosed as having hepatitis C.  The physician 
discussed with the veteran the possible ways he could have 
contracted the disease.  The veteran noted that he had 
tattoos and that he and his friends used the same needles in 
putting their tattoos on their arms.  At that time, the 
veteran remarked that he was not sure if he had ever had any 
blood transfusions.  The Board notes that at the February 
2003 RO hearing the veteran stated that he believed that he 
never had a blood transfusion.  In a letter received in April 
2003, the veteran asserted that he was mistaken; he know 
believed that he had blood transfusions.

In a November 2000 letter, written by the veteran's private 
physician, the physician stated that, based on the 
circumstances, or risk factors, listed in an attached letter 
written by the veteran, the veteran could have been exposed 
to hepatitis C during service.  In a March 2006 report, the 
same medical doctor noted that the veteran most likely had 
slow progression of the disease as he has had it for over 35 
years.  The examiner did not indicate a basis for this 
finding regarding the date of incurrence.

The veteran underwent a VA examination in July 2006.  The 
examiner noted review of the veteran's claims file.  The 
veteran related that he believed that he contracted hepatitis 
C in service due to contact with blood.  Specifically, the 
veteran related that he donated blood directly to a trauma 
victim and had his blood replaced the next day, and on 
another occasion, he donated blood and thinks that a dirty 
needle may have been used.  The veteran denied any 
intravenous drug use or intranasal cocaine use.  The examiner 
opined that, in the absence of any documentation of blood 
transfusions or being stuck by a needle in the military 
records, the veteran's hepatitis C could not be determined to 
be related to service.  

As directed by the June 2005 Board remand, the RO sought 
documentation of these incidents but no evidence regarding 
any of these incidents were found  The record includes the 
veteran's service medical records and his personnel file.  
There is no documentation of the alleged reported incident or 
evidence that the veteran had a blood transfusion or other 
documented incidents involving exposure to blood.

As outlined above, the veteran has asserted multiple risk 
factors for hepatitis C, including tattooing himself, using 
the same needles as friends.  The record indicates that he 
tattooed himself before entering service.  The Board notes 
that veteran did not receive any tattoos during service.  

The veteran's physician noted that the veteran has had 
hepatitis C for 35 years, which would indicate that the 
veteran incurred it during service, but did not provide any 
basis for this finding.  The Board notes that bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative.  See Miller v. West, 11 Vet. App. 345 (1998).  

Further, the physician's June 2000 statement that 
experiencing the risk factors that the veteran alleged could 
have exposed the veteran to hepatitis C does not constitute 
an opinion that the veteran was exposed to hepatitis C during 
service.  The opinion is a statement that such risk factors 
can involve exposure to hepatitis C and not an opinion that 
it is more likely than not the case the veteran was exposed 
to hepatitis C during service.  See Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).

Lastly, in the July 2006 opinion, the examiner found that, 
without documentation of exposure in the record, she could 
not find that the veteran's hepatitis C was due to service.  
Although the Board notes that the veteran is competent to 
testify regarding risk factors incurred in service, in light 
of there being no substantiation of these risk factors in the 
record and the veteran providing contradictory testimony 
regarding whether he has had blood transfusions, the Board 
finds that the veteran's testimony not to be credible.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Board find that the veteran does not have hepatitis C due 
to service.  In denying the veteran's claim for service 
connection, the Board relies on the July 2006 opinion that 
found that, on the basis of the evidence of file, the 
veteran's hepatitis C was not related to service and the lack 
of credible testimony regarding the claimed in-service risk 
factors.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the veteran's claim for entitlement to service connection 
for hepatitis C must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service Connection:  Reflux Disease

The veteran asserted that he had problems with his stomach 
throughout service.  In a November 2000 letter, the veteran 
alleged that he was rushed to see a doctor while working in 
the hospital, after keeling over.  He asserted that he was 
put on bed rest and latter informed that he had a gastric 
ulcer.  In his April 2005 testimony before the Board, the 
veteran indicated that he was given a GI series several 
times, but that he was not diagnosed as having any 
disability, and told that he had a "gastric stomach."  The 
Board notes that the veteran's claims file includes a 
December 1972 report of medical examination performed at the 
time of separation from service.  No abnormalities were found 
and the veteran was noted to be in good health.

The veteran reported that he went to the VA Medical Center in 
Syracuse, New York, shortly after discharge from service, for 
treatment of his stomach.  The veteran reported that the next 
time he sought treatment for a stomach disorder was 1996 or 
1997, due to constipation and heartburn.  In a November 1997 
letter, a private physician noted that the veteran complained 
of constipation and heartburn. At the April 2005 Board 
hearing, the veteran's wife testified that they have been 
married since 1979 and that the veteran had complained 
consistently about this stomach, drinking a lot of milk to 
self-medicate the problem.  

As outlined above, pursuant to the Board's June 2005 remand, 
VA sought to attain service medical records of treatment for 
a stomach disorder and records at the VA Medical Center in 
Syracuse, New York.  No records of treatment for a stomach 
disorder were found.

In the veteran's July 2006 VA examination, the examiner 
diagnosed gastroesophageal reflux disease (GERD) with 
Barrett's esophagus.  The examiner opined that in the absence 
of documentation of a diagnosis of acid reflux in service or 
close in time to separation from service, the veteran's 
current GERD could not be established as incurred in service.

The Board finds that the veteran does not have reflux disease 
attributable to service.  In coming to this finding, the 
Board relies on the lack of medical evidence that the veteran 
was diagnosed as having a stomach disability during service.  
The veteran testified that he was treated for his stomach 
during service and shortly after service, but as noted, 
records substantiating this treatment have not been located.  
Further, the examiner, in her July 2006 opinion, found, based 
on the evidence of record, that the veteran's GERD was not 
incurred in service.  The Board also notes that the first 
medical evidence of record noting that the veteran was being 
treated for a stomach disorder is dated in November 1997, 
more than 24 years after his separation from service. The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In other words, this 
type of evidence is too remote to be causally linked.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for 
reflux disease  must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for hepatitis C is denied.

Service connection for reflux disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


